Appellee recovered judgment in this case for $188.75 in the justice's court, which he claimed to be due him on account of the loss of certain merchandise, which was shipped from Rosebud, Tex., to Menard, Tex. The cause was appealed to the county court, where a judgment for the same amount was rendered.
The goods were shipped on October 28, 1915, and at that time and for many months prior to that time and many months subsequent to that time the railroad was in the hands of receivers appointed by a federal District Judge. The receivers were appointed on July 5, 1913, and on November 3, 1916, the receivers were discharged. There was no order making the railway company liable for debts of the receivers, and no evidence that any moneys were earned by the receivers which were invested in betterments or paid over to appellant. The receivers were not made parties. No cause of action was shown against appellant. See companion case of Railway v. Zidell, 202 S.W. 351, this day decided by this court.
The judgment is reversed, and judgment here rendered that appellee take nothing by his suit and pay all costs in this behalf expended.